Citation Nr: 0721729	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  05-19 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased disability rating for service-
connected bilateral hearing loss, currently evaluated as 30 
percent disabling.


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Army 
Air Force from February 1943 to November 1945.  He was an 
aerial gunner and received the Air Medal with three Oak Leaf 
Clusters and two Bronze Star Medals, among other awards and 
decorations.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a December 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO) which continued the rating 
assigned for veteran's service-connected hearing loss 
disability at 30 percent disabling.  
The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at the Boston RO in April 2007.  The 
transcript of the hearing is associated with the veteran's 
claims folder.

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  


REMAND

The veteran seeks an increased disability rating for his 
service-connected hearing loss.  He contends that the 
disability has recently become worse since the most recent VA 
audiology examination, which was completed in December 2004.
See, e.g., the veteran's June 2005 substantive appeal.  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  See 38 C.F.R. 
§ 4.85 (2006).  

In support of his claim, the veteran recently submitted two 
private audiological examination reports dated in March 2005 
and March 2007.  These test results indicate that pure tone 
average was calculated by averaging puretone audiometric 
tests in the 5000, 1000 and 2000 frequencies, which does not 
comply with VA's method of calculating pure tone average as 
described above.  Moreover, as the results are offered in 
graphical format, the Board is unable to determine the 
audiometric test results in the 3000 and 4000 frequencies in 
order to properly calculate the veteran's average hearing 
threshold.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
[the Board may not interpret graphical representations of 
audiometric data]; see also Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  Accordingly, the veteran's recent private 
audiological test results cannot be used to determine the 
veteran's current hearing loss disability rating.

Under such circumstances, a more contemporaneous examination 
is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 
(1990) [VA's duty to assist includes the conduct of a 
contemporaneous medical examination, in particular where it 
is contended that a service-connected disability has become 
worse].  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should schedule the veteran 
for a VA audiological examination 
in order to determine the current 
severity of the service-connected 
bilateral hearing loss.  All 
indicated tests and studies should 
be performed.  The report of the 
examination should be associated 
with the veteran's VA claims 
folder.

2.  After undertaking any 
additional development which it 
deems to be necessary, VBA should 
then readjudicate the veteran's 
claim of entitlement to an 
increased disability rating for 
service-connected bilateral hearing 
loss.  If the benefit sought on 
appeal remains denied, the veteran 
should be provided a supplemental 
statement of the case and given an 
appropriate opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



